Moore, J.
The petition of the relator represents that he is chairman of the Democratic state central committee, and for that reason is interested in having the votes cast for the state officers at the last election correctly canvassed, to the end that, in future elections, the ticket of the said Democratic party may have its proper place on all official ballots in the several counties of the State. The petition then states the names of the candidates of said party for the offices of governor, commissioner of the *379state land office, superintendent of public instruction, and member of, the board of education. The petition then avers that the respondent refused to give Charles R. Sligh credit for 2,627 votes cast for him in the county of Huron, and for 393 votes cast for him in the county of Ontonagon, because, in the returns from said counties, his surname was spelled “ Sleigh;” and they refuse to give him credit for 1,158 votes cast for him in the county of Delta, because his surname was spelled “Slig.” The petition also makes similar representations as to the other candidates therein named. The petition avers that it was the duty of the board of state canvassers to obtain from the county clerks correct returns, and to credit the votes therein mentioned to the candidates entitled to them. The prayer is for a writ of mandamus to compel the board of canvassers to obtain corrected returns, and to make the proper credits.
The answer of the respondent shows that, if all the votes were credited as prayed for by relator, it would not affect the election of any of the candidates mentioned by relator, or the relative position of the ticket of the party represented by him on the official ballot at the next general election. The answer shows that, in the case of governor, there are but 4,178 votes in dispute. Crediting all of these to Mr. Sligh, Mr. Pingree would still have a plurality of 79,231 votes. After making the credits as prayed, Mr. French, candidate for commissioner of the land office, would have upwards of 57,000 plurality. Mr. Hammond, candidate for superintendent of public instruction, would have a plurality of more than 57,000. This would also be true of Mr. Simmons, candidate for member of the state board of education. Nor would the result be changed so as to affect the relative position on the ticket at the next general election of the various party candidates. It may be said, also, that section 14 of Act No. 202,> Pub. Acts 1893, provides that the board of election commissioners in each county shall be clothed with certain duties, and that the ‘ ‘ ticket of the party having *380the greatest number of votes within the county at the last preceding general election shall be placed first on the ballot, the position of other tickets to be governed relatively by the same rule.” To determine the number of votes cast for the various parties, the election commissioners go to the county clerk’s office, and not to the office of the state board of canvassers; and there is nothing in the record to show but what the votes are properly tabulated in the offices of the clerks of the counties mentioned in relator’s petition.
The writ of mandamus is a discretionary writ. In the case of Pistorius v. Stempel, 81 Mich. 133, it was held that, though one has such a special interest as entitles him to apply for the writ, 'unless he makes a showing that his rights or interests are prejudiced or affected, the writ will not issue. In Tennant v. Crocker, 85 Mich. 328, it was held, in an opinion written by Justice Champlin, “that the writ is a discretionary one, and will not be awarded in all cases, even where a prima facie right to relief is shown; that regard must be had to the exigency which calls for the exercise of the discretion, the nature and extent of the wrong or injury which would follow its refusal, and other facts bearing upon the particular case;” and that the writ should not be issued to compel the performance of an idle ceremony. We do not think any such exigency has been shown as to require the issuing of the writ.
The writ will be denied, without costs to either party.
The other Justices concurred.